RUSSON, Judge
(concurring in the result):
I concur in the result of the majority opinion, but write separately to make two points. First, I adhere to the view expressed in my dissent in State v. Lopez, 831 P.2d 1040, 1050-56 (Utah App.1992) (Russon, J., concurring in part and dissenting in part), that the pretext analysis of State v. Sierra, 754 P.2d 972 (Utah App.1988), disavowed on other grounds, State v. Arroyo, 796 P.2d 684, 689-92 (Utah 1990), should be limited to the narrow group of cases to which pretext analysis properly applies: those in which there is a finding by the trial court that actually no violation occurred or that the stop was admittedly made for reasons other than the traffic violation. See Lopez, 831 P.2d at 1054.
Secondly, we need not even reach this issue in the case at bar, since the Sierra doctrine, by its own terms, does not apply here because driving at sixty miles per hour in a residential area is not a minor traffic violation. Accordingly, I agree that we must reverse the trial court’s conclusion that the stop was pretextual and its order of dismissal, and remand the matter for further proceedings.